DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on July 13, 2022.  Claims 1-7 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “214” (see FIG. 3 and paragraph [0025] of the original disclosure) has been used to designate both “camera support fixture” and “arm segment”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
  Paragraphs [0025, 0027, 0028] of the original disclosure use the reference number “214” when referring to “camera mounting fixture.” However, in other paragraphs such as paragraphs [0015-0017, 0019], the reference number “16” is used when referring to “camera mounting fixture.” (NOTE: the reference number “214” is used in paragraph [0025] for an “arm segment.”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peika (U.S. Publication No.: 2007/0160364).
Regarding claim 1, Peika discloses a camera mount (FIGS. 1-8) comprising: an articulated arm including at least two arm segments (indicated below) joined together by an angularly adjustable connection (FIG. 6, joined at (86), [0028]), 

    PNG
    media_image1.png
    792
    691
    media_image1.png
    Greyscale

the articulated arm configured to provide adjustable (FIGS. 6, 8, portions (90) and (92) are telescopically adjustable, [0029]) horizontal spacing (when the two arm segments are in the configuration shown in FIG. 3, telescopic adjustment of the portions (90) and (92) provides horizontal spacing), vertical spacing (when the two arm segments are in the configuration shown in FIG. 1, telescopic adjustment of the portions (90) and (92) provides vertical spacing), and rotational movement (FIG. 6, rotatable at (86) and (58)); a mounting bracket (indicated above) attached to a first end termination of the articulated arm (FIG. 6, attached at (58)), the mounting bracket configured for releasable attachment (can be removed when not in use, [0034]) to a vertical object (FIG. 1, attached to (24), [0033], or any cylindrical member, [0035]) and attached to the first end termination by a pivot connection for providing rotational adjustments with respect to the vertical object (FIGS. 6, 7, [0024-0026]); and a camera support fixture (FIG. 8, (98), (102), (106)) rotatably attached to a second, opposing end termination of the articulated arm (FIG. 8, [0030]), providing adjustments in angular position of the camera support fixture with respect to the second, opposing end termination including adjustments in location (the locations of “stud” (102) and “locking nut” (106) change when “pivot ball” (98) pivots in different directions, [0030]) and orientation of the camera support fixture with respect to the articulated arm (FIG. 5, orientation of “camera” (37) can be adjusted by pivoting “pivot ball” (98) and by rotating/threading into “threaded stud” (102) before being locked by “locking nut” (106), [0030]).

Regarding claim 2, Peika further discloses the camera mount as defined in claim 1 wherein the articulated arm comprises a plurality of telescoping segments joined to create adjustable horizontal spacing, vertical spacing movement (FIGS. 6, 8, portions (90) and (92) are telescopically adjustable, [0029]; when the two arm segments are in the configuration shown in FIG. 3, telescopic adjustment of the portions (90) and (92) provides horizontal spacing; when the two arm segments are in the configuration shown in FIG. 1, telescopic adjustment of the portions (90) and (92) provides vertical spacing) and rotational movement (FIG. 6, rotatable at (86) and (58)).

Regarding claim 6, Peika further discloses the camera mount as defined in claim 1 wherein the mounting bracket further comprises a pair of parallel plates disposed to engage with the first end termination of the articulated arm (FIG. 7, (56), (57), [0024]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peika (U.S. Publication No.: 2007/0160364) as applied to claims 1, 2, and 6 above, and further in view of Burger et al. (U.S. Patent No.: 5,275,364).
Regarding claim 3:
	Peika discloses the camera mount as defined in claim 2 wherein the articulated arm comprises a set of telescoping segments coupled together to provide movement for adjustable spacing (FIGS. 6, 8, portions (90) and (92) are telescopically adjustable, [0029]), and the set of telescoping segments is connected to the “first arm member” (52) at the “locking bolt” (86), [0027, 0028].
	Peika does not specifically disclose a second set of telescoping segments coupled together to provide movement for adjustable spacing.
	Burger teaches a camera support, comprising: a first set of telescoping segments coupled together to provide movement for adjustable horizontal spacing (indicated below) and a second set of telescoping segments coupled together to provide movement for adjustable vertical spacing (indicated below), the first set connected to the second set at opposing end terminations (C. 8 L. 20-48).

    PNG
    media_image2.png
    475
    633
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Burger’s with the camera mount taught by Peika since Peika already discloses a telescoping arm and for the purpose of making the articulating arm more compact for storage.

Regarding claim 4:
Peika and Burger disclose and teach of the camera mount as defined in claim 3 wherein Burger further discloses a threaded knob component is used to maintain an adjusted position between the telescoping segments in at least one of the first and second sets of telescoping segments (FIGS. 3, 4, C. 4 L. 48 to C. 5 L 21, C. 8 L. 20-48).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peika (U.S. Publication No.: 2007/0160364) and Burger et al. (U.S. Patent No.: 5,275,364) as applied to claims 3 and 4 above, and further in view of Cavanaugh (U.S. Publication No.: 2008/0164729).
Regarding claim 5:
Peika and Burger discloses the camera mount as defined in claim 3.
Peika and Burger do not specifically disclose a spring-loaded button and aperture combination.
Cavanaugh teaches an articulated arm, wherein a spring-loaded button and aperture combination is used to maintain an adjusted position between the telescoping segments in at least one of the first and second sets of telescoping segments (“spring activated locking pin” (34), “spring-loaded button” (25), [0023]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Cavanaugh’s with the camera mount taught by Peika and Burger since it is well known in the art that the spring-loaded button and aperture combination taught by Cavanaugh and the threaded knob taught by Burger are alternatives for locking and unlocking two telescoping segments. NOTE: Peika and Burger already disclose all the features as explained above, and Cavanaugh is cited to merely show that it is common to employ a locking/unlocking mechanism with a spring-loaded button and aperture combination).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peika (U.S. Publication No.: 2007/0160364) as applied to claims 1, 2, and 6 above, and further in view of Scott (U.S. Publication No.: 2010/0040360).
Regarding claim 7:
Peika discloses the camera mount as defined in claim 6.
Peika does not specifically disclose a rotational adjustment knob and a lower plate of the pair of parallel plates includes an arcuate slot, such that the adjustment knob passes through the arcuate slot and engages the first end termination of the articulated arm in a manner that creates adjustable rotational movement of the articulated arm.
Scott teaches a camera mount, wherein the mount further comprises a rotational adjustment knob (“clamping pin” (96), [0027]) and a lower plate of the pair of parallel plates Includes an arcuate slot (each of the “support arms” (76) contains a “slot” (80), [0027]), such that the adjustment knob passes through the arcuate slot and engages the first end termination of the articulated arm (wherein the articulated arm is composed of (126), (114), (116), (118), [0030, 0031]; (118) is inserted into (120) provided at (92), [0030]) in a manner that creates adjustable rotational movement of the articulated arm (FIGS. 1, 2, [0026, 0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Scott’s with the camera mount taught by Peika for the purpose of providing a camera mount for securing a video camera to a vertical object that can be easily adjusted to hold the camera in a level manner (Scott: [0004-0008]).


Response to Arguments
Applicant's arguments filed on July 13, 2022 have been fully considered but they are not persuasive.
Applicant stated on page 4 of the arguments that “…Peika describes a camera mount for use with a bicycle (and not a vertical object) …”.
Paragraphs [0015, 0016, 0021] of the original disclosure of the instant application disclose that some of the examples of the claimed “vertical object” are “a tree, fence post, pole, or the like.”
Out of the three disclosed examples, at least a tree and a fence post are most likely only generally vertically oriented.
A tree is not entirely vertical even if the trunk is precisely vertical since it inherently contains branches and leaves.
It appears that the device of the instant application is disclosed, as an example, for attaching to a tree trunk, which is only a part of the tree (a part of the claimed “object”).
Peika discloses an articulating arm which attaches to a tubular post that is generally vertically oriented, and a tubular post is an object. (according to dictionary.com, an object can be defined as: “anything that is visible or tangible and is relatively stable in form.”)
Paragraph [0020] of Peika discloses: “Rearward of the handlebars 20 is another generally vertically oriented tubular post 22 and slideably retained within the rearward tubular post 22 is a downwardly extending seat post 24.”
Paragraph [0035] of Peika discloses: “The clamp 36 of the articulating arm 32 is attachable to any cylindrical member and the device is useable on any vehicle… such as sold under the trademark SEGWAY…”.
Out of the three examples disclosed by the instant application (“a tree, fence post, pole”), a pole is a cylindrical member.
A Segway can be considered a generally vertical object.
Applicant stated on pages 4-5 of the arguments that “While a ball joint type of attachment does provide for adjustments of ‘orientation’ of a camera support fixture with respect to an articulated arm, there is no capability in such an arrangement of adjusting the ‘location’ of the camera support fixture with respect to the articulated arm…”.
Paragraph [0024] of the original disclosure appears to pertain to the point at issue (location) with the following description: “The use of a pair of L-shaped support members joined at knob 102 allows for the user to adjust the location of the device mounted on lower arm 92 with respect to bracket 106.”
The original disclosure discloses location change of the device mounted on lower arm 92 with respect to bracket 106, which is attached/fixed at the “second, opposing end termination”; whereas claim 1 claims for the location change to be between the “camera support fixture” and the “articulated arm”, which is inconsistent with the original disclosure.
The “camera support fixture” (16) is disclosed in paragraph [0024] of the original disclosure and is depicted in Figure 2. The only adjustment between the “camera support fixture” (16) (not including the “knob” (58) and “bracket” (106) since their locations relative to the “second, opposing end termination” are fixed) and the “articulated arm”, as claimed in claim 1, is through the “knob” (58). However, no matter how the “camera support fixture” (16) is adjusted through the “knob” (58) (rotating at the axis of the knob’s shaft), the relative location of the entire “camera support fixture” (16) is always below the “second, opposing end termination” as depicted in Figures 1 and 2.  
Similarly, the relative location of the entire fixture of Peika’s is always above the second termination as depicted in FIG. 8.  Moreover, the ball joint enables the “camera” (37) attached and its fixture to be capable of 360-degree orientation.  
Even if the “location” adjustment claimed in claim 1 is meant by rotating the “first L-shaped support member” (90) of the instant application to change the vertical distance between the “second, opposing end termination” and the device attached to the “camera support fixture” (16) as seen in FIGS. 1 and 2, Peika also discloses similar change in the vertical distance between the second termination of Peika’s articulating arm and the camera attached as the “pivot ball” (98) pivots.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852